Title: From George Washington to William Davies, 24 March 1781
From: Washington, George
To: Davies, William


                  
                     Sir
                     Head Quarters New Windsor 24th March 1781.
                  
                  I have received your favr of the 20th ulto inclosing a representation signed by you and a number of the Feild Officers of the Virginia line against the readmission of Brigadier Weedon to command in the line of that State—Being a stranger to the transactions which took place at the time General Weedon was thought to have retired from service, I can give no decided opinion upon the propriety of his assertion of his rank or your objections to it.  I observe, a Copy of the representation has been also transmitted to Congress—they alone can decide upon the point, as I have lately been informed that General Weedons leave of retirement was founded upon a special Resolve, which, if there was such an one, was never communicated to me. I am Sir Yr most obt Servt
                  
               